COBB, J.
This is an appeal and cross-appeal from a final judgment of dissolution and subsequent order abating alimony. As acknowledged by respective counsel for the parties at oral argument, the final judgment of dissolution and the post-judgment order are replete with errors and omissions by the trial court.
Accordingly, we affirm the dissolution, but reverse the remainder of the final judgment and the post-judgment order and remand for further proceedings.
REVERSED AND REMANDED.
DAUKSCH and W. SHARP, JJ., concur.